Citation Nr: 1822966	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO. 12-28 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to an initial disability rating in excess of 50 percent for dysthymia from December 31, 2008 to May 17, 2015.

2. Entitlement to a disability rating in excess of 70 percent for dysthymia, beginning May 18, 2015. 

3. Entitlement to total disability for individual unemployability (TDIU) from December 31, 2008 to May 17, 2015.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

Carolyn Colley, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from November 1973 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The Veteran had a rating of 50 percent for service-connected dysthymia, effective December 31, 2008. Subsequently, the RO granted an increased 70 percent rating, effective May 18, 2015. The Veteran is also in receipt of a TDIU rating, effective May 18, 2015.

The Veteran appeared at a videoconference hearing in February 2014 before the undersigned Veterans Law Judge. A transcript is of record.

In February 2015, the Board remanded the Veteran's appeal for further development of the record. The matter is ready for appellate review.  


FINDINGS OF FACT

1. From December 31, 2008 to May 17, 2015, the Veteran's service-connected dysthymia was manifest by depressed mood, low energy, low motivation, fatigue, decreased appetite, and decreased feelings of hope and worth. 

2. Beginning May 18, 2015, the Veteran's service-connected dysthymia is manifest by suicidal thoughts, panic attacks, obsessive behaviors and rituals, worry, feeling restless and agitated, muscle tension, depressed mood, low energy and motivation, fatigue, decreased feelings of hope, decreased appetite, isolation, less interest in activities, and problems with irritability, concentration, and sleep.

3. The Veteran was not totally disabled based on individual unemployability prior to May 18, 2015. 


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 50 percent for dysthymia, from December 31, 2008, to May 17, 2015, have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.130, Diagnostic Codes 9411, 9433 (2017).

2. The criteria for a disability rating in excess of 70 percent for dysthymia, beginning May 18, 2015, have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.130, Diagnostic Codes 9411, 9433 (2017).

3. The criteria for TDIU prior to May 18, 2015, have not been met. 38 U.S.C. 
§§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2017). Once service connection is granted, the claim is substantiated and prior notice defects are rendered non-prejudicial. Goodwin v. Peake, 22 Vet. App. 128 (2008). Thus, VA's duty to notify with respect to this claim has been satisfied.

 Analysis

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). The Veteran was rated for dysthymia at 50 percent from December 31, 2008, to May 17, 2015, and is currently rated at 70 percent beginning May 18, 2015. The Veteran is also in receipt of a TDIU rating, effective May 18, 2015.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7. 

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994). 

Where the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered. See Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran has been unemployed since 2008. The Veteran stated that he was let go due to an inability to keep up, and problems with irritability and concentration. 

The VA received paperwork in December 2010 from the Social Security Administration (SSA) which appears to be completed by the Veteran in March 2009. The Veteran reported that he was generally able to care for himself, but that he experienced memory loss, hearing loss, back pain, knee pain, balance problems, and body stiffness. He also mentioned that sometimes he worries and feels anxious. However, despite these conditions, he prepared his own food, did his laundry weekly, vacuumed his residence, completed a minimal amount of yardwork, and ran errands as needed. The Veteran also indicated that he read daily, went to the park, listened to the radio, and attended church three times per week. At that time, the Veteran also complained of significant back pain, muscle pain, depression, anxiety, and headaches. 

In 2009, the Veteran's church deacon submitted a statement on the Veteran's behalf. He stated that the Veteran isolates himself, is often paranoid, and needs professional mental healthcare. Also in 2009, the Veteran's longtime friend submitted a statement on his behalf. She stated that the Veteran isolates himself, is paranoid, and has difficulty carrying on conversation. 

In April 2010, the Veteran reported to the SSA that he had lower back pain which limited his ability to bend and stretch, and he experienced hallucinations, headaches, nervousness, mood swings, and a change in sleeping habits. 

According to a SSA Disability Report, the Veteran told the SSA that he was experiencing shoulder pain, memory loss, insomnia, focus problems, anxiety, and hallucinations, and that these problems increased in severity in January 2010.

In June 2010, a VA examiner determined that the Veteran was considerably impaired, both socially and occupationally. The examiner noted the Veteran's depressed mood, low energy, low motivation, fatigue, decreased appetite, and decreased feelings of hope and worth. The Veteran reported spending a significant amount of time in bed, although he often slept no more than four hours per night. The Veteran denied suicidal ideation, homicidal ideation, hallucinations, or recent aggressive behavior. He reported that he attended church up to twice per week, where he socialized with two close friends. He stated that he had a poor relationship with his children and was divorced. 

In November 2011, VA medical records note that the Veteran reported visiting hospital patients with his church deacon. 

In April 2012, a VA examiner concluded that the Veteran experienced moderate occupational and social impairment, with no significant increase in severity of mental health symptoms since his June 2010 examination. The examiner noted the Veteran's depressed mood, anxiety, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. The Veteran denied having suicidal ideation, homicidal ideation, or panic attacks. The Veteran socialized with members of his church, which he attended three times per week. 

In August 2012, VA medical records note that the Veteran reported being busy repairing cars with a friend of his. 

In February 2014, the Veteran testified that he experienced suicidal thoughts, panic attacks, and obsessive behaviors and rituals. While he stated that he did not have relationships with others and kept to himself most of the time, he also indicated that he often visits with his landlord and volunteers at his church. At the advice of his physician, the Veteran went walking up to 20 minutes daily. He also testified that his symptoms have worsened since April 2012. 

In May 2015, a VA examiner determined that the Veteran's depression and anxiety resulted in moderate to considerable impairment but did not render him unable to secure and maintain substantially gainful employment. Additionally, while paperwork suggested panic attacks, the examiner concluded that the Veteran reported symptoms of general anxiety not panic. The Veteran reported having a close friend that he saw three times per week, going to church two to three times per week, and having a poor relationship with his children. His symptoms included worry, feeling restless and agitated, muscle tension, depressed mood, low energy and motivation, fatigue, decreased feelings of hope, decreased appetite, isolation, less interest in activities, and problems with irritability, concentration, and sleep.

In August 2016, a VA examiner indicated that the Veteran's dysthymia symptoms were moderate to severe. The Veteran reported that he went to church, read, and watched movies. He stated that when he was employed, he got along with his supervisors and coworkers. He reported some mild concerns with his memory, but was appropriately dressed, well-oriented, alert, attentive, and had good hygiene. He denied suicidal or homicidal ideation, and his thought processes were linear and logical. 

The preponderance of the evidence is against a 50 percent rating for dysthymia for the period from December 31, 2008, to May 17, 2015. The evidence shows disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, memory impairment, flattened affect, and panic attacks. From December 31, 2008, to May 17, 2015, the evidence does not show occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, and therefore a higher rating is not warranted. The Veteran socialized with friends, attended church several times per week, exercised, participated in hobbies, cared for himself, and completed household tasks such as cleaning and yardwork. 

For the period beginning May 18, 2015, a rating in excess of 70 percent for dysthymia is not warranted. The evidence shows current occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. The Veteran has suicidal ideation, obsessional rituals, near-continuous panic or depression affecting the ability to function, neglect of personal hygiene, and an inability to establish and maintain effective relationships. However, a higher rating is not warranted, as the evidence fails to show total occupational and social impairment. The Veteran denies hallucinations, and there is no indication of grossly inappropriate behavior or inability to maintain minimal personal hygiene. Additionally, the Veteran attends church weekly, has a few close friends with whom he socializes frequently, exercises daily, and participates in hobbies such as reading and listening to music. Although the Veteran has difficulty with some memory, he appears to be a reliable historian and is consistent in relaying information, such as his demographic information, family history, and work experience. Thus, the evidence fails to show that a rating in excess of 70 percent is warranted for dysthymia. 

The Veteran is competent to report mental symptoms such as sadness and loss of motivation because such requires only personal knowledge as it comes to him through his senses. See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, the most probative evidence does not show the Veteran met the objective criteria for a higher scheduler rating. 

Additionally, a rating of TDIU prior to May 18, 2015, is not warranted, as the Veteran fails to meet the criteria necessary for such a rating. 

The preponderance of the evidence is against the granting of a rating in excess of 50 percent prior to May 18, 2015, and in excess of 70 percent, beginning May 18, 2015. The present decision is based on the record in this appeal, and carries no precedential weight as to any other pending 


ORDER

An initial rating in excess of 50 percent, from December 31, 2008, to May 17, 2015, for dysthymia is denied.

An increased rating in excess of 70 percent, beginning May 18, 2015, is denied.

TDIU for the period prior to May 18, 2015, is denied. 




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


